DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on March 21, 2022 in which, claims 1-23 and 27-30 are presented for examination; of which, 1-8, 10-17, 19-23 were amended; claims 24-26 were canceled; and claims 28-30 were newly added.

Allowable Subject Matter
Claims 1-23 and 27-30 now renumbered 1-27 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The present invention relates to serialization and deserialization of objects. In particular, the present disclosure relates to serialization of objects using multiple serialization algorithms. The closest prior art of record, Park et al. US Publication No. 2018/0075107 and Heistermann et al. US Patent No. 6,477,701, disclose similar methodologies. However, the closest prior art of record, Park et al. US Publication No. 2018/0075107 and Heistermann et al. US Patent No. 6,477,701, failed to show “receiving data representing an object stored in system memory; selecting a particular serialization algorithm, from among a plurality of serialization processes algorithms, based at least in part on one or more characteristics of the object represented by the received data, wherein the plurality of serialization algorithms comprises at least (a) a first serialization algorithm configured to translate objects into a first data stream format and (b) a second serialization algorithm configured to translate objects into a second data stream format; and serializing the data representing the object in system memory using the selected serialization algorithm, producing one or more stream objects”. These claimed features being present in the independent claims 1, 10, 19 and in conjunction with all the other claimed limitations render claim 1, 10 and 19 allowable over the prior art of record.

As per claims 2-9, 11-18, 20-23 and 27-30, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 10 and 19. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
June 8, 2022